Name: 79/161/EEC: Commission Decision of 21 December 1978 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of Belgium of premiums paid during 1977 for the conversion of dairy herds to meat production (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-14

 Avis juridique important|31979D016179/161/EEC: Commission Decision of 21 December 1978 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of Belgium of premiums paid during 1977 for the conversion of dairy herds to meat production (Only the French and Dutch texts are authentic) Official Journal L 039 , 14/02/1979 P. 0038 - 0038++++COMMISSION DECISION OF 21 DECEMBER 1978 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE KINGDOM OF BELGIUM OF PREMIUMS PAID DURING 1977 FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 79/161/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ) , AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1353/73 OF 15 MAY 1973 INTRODUCING A PREMIUM SYSTEM FOR THE CONVERSION OF DAIRY COW HERDS TO MEAT PRODUCTION AND A DEVELOPMENT PREMIUM FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION ( 3 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 266/75 ( 4 ) , AND IN PARTICULAR ARTICLES 16 ( 2 ) AND 17 ( 2 ) THEREOF , WHEREAS THE KINGDOM OF BELGIUM HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF EXPENDITURE INCURRED IN RESPECT OF PREMIUMS GRANTED DURING 1977 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2641/74 OF 15 OCTOBER 1974 CONCERNING APPLICATIONS FOR THE REFUND BY THE GUIDANCE SECTION OF THE EAGGF OF PREMIUMS FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION AND OF DEVELOPMENT PREMIUMS FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION ( 5 ) ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE PREMIUMS AMOUNTING TO BFRS 18 673 221 WERE PAID UNDER THE CONDITIONS LAID DOWN IN ARTICLES 1 TO 4 OF REGULATION ( EEC ) NO 1353/73 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . BFRS 9 336 610,50 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE KINGDOM OF BELGIUM DURING 1977 ON PREMIUMS FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION AND OF DEVELOPMENT PREMIUMS FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION SHALL BE BFRS 9 336 610,50 ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 21 DECEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 141 , 28 . 5 . 1973 , P . 18 . ( 4 ) OJ NO L 30 , 4 . 2 . 1975 , P . 1 . ( 5 ) OJ NO L 283 , 19 . 10 . 1974 , P . 5 .